UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6827


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

WASHINGTON COUNTY CIRCUIT COURT; JUDGE DONALD EUGENE
BEACHLEY; JUDGE DANA WRIGHT; MARK BOYER, Judge;
WASHINGTON COUNTY STATES ATTORNEY; JOSEPH MICHAEL; LARRY
HOGAN, Maryland Governor, individually and in official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-01509-PWG)


Submitted: November 29, 2018                                Decided: December 13, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Azaniah Blankumsee appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action. His sole claim on appeal is that the district court failed to address

his claims for injunctive relief. Upon review, we conclude that these claims are barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). See Wilkinson v. Dotson, 544 U.S. 74,

82 (2005) (holding that “a state prisoner’s § 1983 action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration”). Because Blankumsee may refile his claims for injunctive

relief should his conviction ever be overturned or called into question by the appropriate

court, we modify the district court’s order to reflect that the claims for injunctive relief

are dismissed without prejudice. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                             2